DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
                                                Election/Restrictions 
2.    Applicant’s election without traverse of Species I (claims 1-15 and 19-22) filed on 08/15/2022 and withdrawn Species II (claims 16-18) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 16-18).
       Claims 16-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
       Claims 1-22 are currently pending in the application.
                                                 Oath/Declaration
3.     The oath/declaration filed on 01/13/2021 is acceptable.
                                  Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/13/2021 and 11/22/2021.

This application is in condition for allowance except for the following formal matters:
       Specification
       1) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY PANEL HAVING A FIRST CORNER DISPLAY AREA DISPOSED BETWEEN A PERIPHERAL AREA AND A SECOND CORNER DISPLAY AREA AND DISPLAY APPARATUS INCLUDING THE SAME – or is suggested by the applicant.
       2) In para [0181], line 3, a phrase of “a first corner display area CDA2” should replace by -- a first corner display area CDA1 --.
      
       Non-elected claim cancellations
       Claims 16-18 currently pending but are withdrawn from consideration.    
       These claims need to be canceled prior to allowance of this application.
                                     Allowable Subject Matter
5.   Claims 1-15 and 19-22 are allowed.
      The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel comprising the first corner display area is disposed between the peripheral area and the second corner display area, and the peripheral area surrounds the main display area, the first corner display area and the second corner display area; a first gate driving circuit arranged on the second corner display area of the substrate; a first line connected to the first gate driving circuit and extending toward the main display area; and a second line connected to the first gate driving circuit and extending toward the first corner display area, in combination with the other structures, as cited in the independent claim 1.
       Claims 2-15 are directly or indirectly depend on the independent claim 1.      
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display apparatus comprising the first corner display area is disposed outside the second corner display area and curved with a first curvature radius; and wherein the display panel further includes: a first gate driving circuit arranged in the second corner display area; a first line connected to the first gate driving circuit and extending toward the main display area; and a second line connected to the first gate driving circuit and extending toward the first corner display area, in combination with the other structures, as cited in the independent claim 19.
      Claims 20-22 are directly depend on the independent claim 19.      
 
      Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
      A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
      When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.      
                                   Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SHIM et al. (U.S. Publication No. 2019/0081127 A1), OH (U.S. Publication No. 2018/0149794 A1), LI et al. (U.S. Publication No. 2019/0146548 A1), and SEO et al. (U.S. Publication No. 2019/0148475 A1).
                                                          Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    



/PHUC T DANG/Primary Examiner, Art Unit 2892